129 F.3d 1255
Steven Ashley Harrisv.Robert C. Sohl, Administrator, Richard Simms, AssociateAdministrator, Leroy Pete Love, Assistant Superintendent,Russell Henry, Assistant Superintendent, Bruce Hauck,Assistant Superintendent, Don Sandt, Asst. Plumber, Jame §Calcai, Super of Maintenance Plumbing, Charles Edwards, Dr.Med. Dire., Marcia Walichiewicz, Walt Stettler, MaintenanceSupervisor, Richard Barbadera, MAintenance Engineer
NO. 97-5143
United States Court of Appeals,Third Circuit.
Sept 10, 1997

Appeal From:  D.N.J. ,No.9601855 ,
Brown, J.


1
Affirmed.